DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 12/30/2021 and claims filed on 12/16/2021

Response to Arguments
Applicant's arguments and Amendments filed on 12/16/2021 have been fully considered and persuasive.  In view of the amendments filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-29 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 18 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method or a portable device configured to capture one or more images and correct signal drift as recited in “an 
an actuator configured to adjust a position of the lens based on the detected motion;
a processor and a memory containing instructions which when executed by the processor cause the processor to correct for signal drift in an optical image stabilization system of the camera assembly, the processor being programmed to:
obtain from the accelerometer an acceleration signal corresponding to acceleration of the portable device;
remove a gravity component from the accelerometer signal to obtain a proper acceleration signal;
perform a double integration on the proper acceleration signal to obtain a translation signal, the translation signal including a device movement component indicating device movement and a drift component, the drift component representing errors introduced to the translation signal during the double integration due to errors in the acceleration signal from the accelerometer;
estimate the drift component of the translation signal, responsive to obtaining the translation signal;
apply the estimated drift component to generate a drift correction signal such that the drift correction signal can be applied to the translation signal to minimize the drift component of the translation signal and maximize the device movement component of the translation signal;

apply the translation signal, after correction by the drift correction signal, and the phase compensation signal to an actuator controller which controls movement of the actuator to thereby move the lens within the portable device, such that the translation signal is used to control the correct timing of the movement of the lens” as combined with other limitations in claims 1 and 18. 

Regarding independent claim 25 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a motion processing unit in a portable device as recited in “an accelerometer configured to detect motion of the portable device along at least one axis of motion;
a processor and a memory containing instructions which when executed by the processor cause the processor to correct for signal drift in an optical image stabilization system of the camera assembly, the processor being programmed to:
obtain from the accelerometer an acceleration signal corresponding to acceleration of the portable device;
remove a gravity component from the accelerometer signal to obtain a proper acceleration signal;

estimate the drift component of the translation signal, responsive to obtaining the translation signal;
apply the estimated drift component to generate a drift correction signal such that the drift correction signal can be applied to the translation signal to minimize the drift component of the translation signal and maximize the device movement component of the translation signal;
subtract the drift correction signal from the translation signal to generate a corrected translation signal; and
output the corrected translation signal representing translation of the portable device” as combined with other limitations in claim 25. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        February 17, 2022